The application for rehearing is overruled.
SAYRE and THOMAS, JJ., concur in the opinion and conclusion.
ANDERSON, C. J., concurs in the conclusion, but prefers basing his opinion upon section 23 of the Constitution. While not questioning the soundness of the opinion as to section 212 of the Constitution, he does not care to commit himself to the same, as he thinks the act so palpably repugnant to section 23 that it is unnecessary to resort to section 212 of the Constitution.
SOMERVILLE, J., concurs specially.
GARDNER, J., dissents.
BOULDIN, J., not sitting.